



RESTRICTED STOCK AWARD GRANT NOTICE


Pursuant to the terms and conditions of the Oasis Petroleum Inc. Amended and
Restated 2010 Long Term Incentive Plan, attached as Appendix A (the “Plan”), and
the associated Restricted Stock Award Agreement, attached as Appendix B (the
“Agreement”), Oasis Petroleum Inc., a Delaware corporation (the “Company”),
hereby grants to the individual listed below (“you” or “Service Provider”) the
number of shares of Restricted Stock set forth below. Capitalized terms used but
not defined herein shall have the meanings set forth in the Plan. This
Restricted Stock Award (as defined below) is subject to the terms and conditions
set forth herein as a well as the terms and conditions set forth in the
Agreement and the Plan, each of which is incorporated herein by reference.
Service Provider:
 
 
 
 
 
Date of Grant:
 
                     ___, 20___(“Date of Grant”)
 
 
 
Number of Shares of Restricted Stock Granted:
 
                     (the “Restricted Stock Award”)
 
 
 
Vesting Schedule:
 
The restrictions on the Restricted Stock Award will expire and the Shares of
Restricted Stock granted pursuant to the Agreement will become transferable,
except to the extent provided in Section 11 of the Agreement, and
nonforfeitable:

                    
Vesting Date
Vesting Percentage of Restricted Stock Award
 
 
 
 
 
 

 
 
provided, however, that such restrictions will expire on such dates only if you
remain in the employ of or a service provider to the Company or its Subsidiaries
continuously from the Date of Grant through the applicable vesting date.





By your signature and the signature of the Company’s representative below, you
and the Company hereby acknowledge receipt of the Restricted Stock Award issued
on the Date of Grant indicated above, which have been issued under the terms and
conditions of the Plan, the Agreement and this Restricted Stock Award Grant
Notice, and you agree to be bound to the terms of each such document.


Additionally, you are consenting to receive documents from the Company and any
plan administrator by means of electronic delivery, provided that such delivery
complies with the rules, regulations and guidance issued by the Securities and
Exchange Commission and any other applicable government agency. This consent
shall be effective for the entire time that you are a participant in the Plan.


1

--------------------------------------------------------------------------------




    
You acknowledge and agree that (a) you are not relying upon any determination by
the Company, its Subsidiaries, or any of their respective employees, directors,
officers, attorneys, or agents (collectively, the “Company Parties”) of the Fair
Market Value of the Stock on the Date of Grant, (b) you are not relying upon any
written or oral statement or representation of the Company Parties regarding the
tax effects associated with your execution of the Agreement and your receipt,
holding and vesting of the Restricted Stock Award, and (c) in deciding to enter
into this Agreement, you are relying on your own judgment and the judgment of
the professionals of your choice with whom you have consulted. You hereby
release, acquit and forever discharge the Company Parties from all actions,
causes of actions, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, known or unknown, on
account of, arising out of, or in any way related to the tax effects associated
with your execution of the Agreement and your receipt, holding and exercise of
the Restricted Stock Award.


Furthermore, you understand and acknowledge that you should consult with your
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code with respect to the
Restricted Stock Award for which the restrictions have not lapsed. This election
(attached to this Agreement as Exhibit C) must be filed no later than 30 days
after the Date of Grant set forth in this Restricted Stock Award Grant Notice.
This time period cannot be extended. You acknowledge (a) that you have been
advised to consult with a tax advisor regarding the tax consequences of the
Restricted Stock Award and (b) that timely filing of a Section 83(b) election is
your sole responsibility, even if you request the Company or its representative
to file such election on your behalf.


You further acknowledge receipt of a copy of the Plan and the Agreement and
agree to all of the terms and conditions of the Plan and the Agreement.


Note: To accept the Restricted Stock Award, execute this form and return an
executed copy to ______________ (the “Designated Recipient”) by _________ ___,
20___. Failure to return the executed copy to the Designated Recipient by such
date will render this issuance invalid.








2

--------------------------------------------------------------------------------






OASIS PETROLEUM INC.,
a Delaware corporation






By:                    
Name:                    
Title:                    




Accepted by:




                    
[Name of Grantee]


Date:                    






                    
[Name of Designated Recipient]


Date Received:            










Attachments:
 
Appendix A – Oasis Petroleum Inc. Amended and Restated 2010 Long Term Incentive
Plan
Appendix B – Restricted Stock Award Agreement









SIGNATURE PAGE
TO
RESTRICTED STOCK AWARD GRANT NOTICE

--------------------------------------------------------------------------------






Appendix A


Oasis Petroleum Inc. Amended and Restated 2010 Long Term Incentive Plan




A-1



--------------------------------------------------------------------------------






Appendix B


Restricted Stock Award Agreement




B-1